DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
In the Amended Claims of November 30, 2021, Claims 1-3, 5-7, 9-11 and 13-15 are pending. Claims 7, 9, and 14 are amended. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-7, 9-11, 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Butschat (US 6283345) in view of Laugesen (US 6098858). 
Regarding Claim 1, Butschat discloses a tool storage attachment system comprising an attachment component (20) configured to be coupled to a tool belt (12). Butschat also discloses a tool storage device (30) coupled to the attachment component such that the tool storage device is permitted to rotate 360 degrees with respect to the attachment component. 
Butschat does not disclose the tool storage device comprises a receptacle that defines a U-shape projection and an actuating portion to facilitate decoupling the tool storage device and the attachment component.
Laugesen discloses a similar attachment mechanism (1) with a passage (2) for receiving a belt strap (Col. 2 Lines 18-20, 48-50). Laugesen discloses a U-shaped 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment component of Butschat with the U-shaped projection and linearly extending actuating portion of Laugesen in order to provide a removable connection between item and holder that may be released by an ergonomically natural motion (Col. 2 Lines 12-18). 
Regarding Claim 2, both Butschat and Laugesen disclose the attachment component comprises at least one end, and wherein the attachment component is coupled to the belt by the at least one end. 
Regarding Claim 5, Butschat discloses the attachment component comprises a body (20) and a projection (22 and 24), the projection extends transversely outward from the body. This similar structure is seen in Laugesen Element 7. 
Regarding Claim 6, Butschat discloses the projection extends from an upper portion (i.e. top) of the body. 
Regarding Claim 7, as discussed above in Claim 1, Butschat discloses a tool storage attachment system comprising an attachment component (20) comprising a projection (22, 24), the attachment component configured to be coupled to a tool belt (12), wherein the attachment component comprises a first end and a second end opposite the first end, the first end and the second end configured to receive the tool 
 Laugesen discloses a similar belt-mounted attachment system for a projection (7) comprising a receptacle (5) defining a U-shape projection with an open end. Laugesen also discloses an actuating portion (10, 12) extending across the open end to facilitate decoupling the tool storage device and the attachment component. Regarding the additional limitations of 11/30/2021, Laugesen discloses the actuating portion actuates between a locked position where the releasable stop (10) extends across an open end of the U-shape projection and retains the projection within the U-shape projection, and an unlocked position in which the actuating portion does not retain the projection within the U-shape projection.
Butschat and Laugesen are analogous inventions in the art of tool belts with detachable stud connection members.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment component of Butschat with the U-shaped projection and linearly extending actuating portion of Laugesen in order to provide a removable connection between the item and holder that may be released by an ergonomically natural motion (Col. 2 Lines 12-18). 
Regarding Claim 9, both Butschat and Laugesen disclose the attachment portion comprises a body and a projection, wherein the projection extends transversely outward from the body.
Regarding Claim 10, Butschat discloses the projection extends from an upper portion of the body.  
Regarding Claim 11, as discussed above, Butschat in view of Laugesen disclose a tool storage attachment system comprising a storage device and an attachment component comprising two ends through which a belt extends. Butschat discloses a projection extending from the attachment component, the projection configured to engage with the receptacle thereby coupling the storage device and the attachment component, wherein the storage device is permitted to rotate 360 degrees with respect to the attachment component when the storage device is coupled to the attachment component. The invention of Butschat may be modified by Laugesen to include a coupling portion and an actuating portion extending linearly past an open end of the coupling portion in order to provide an ergonomically actuated latching mechanism as discussed above. 
Regarding Claim 13, Butschat discloses the body defines a cylindrical projection that defines a flat upper surface. 
Regarding Claim 14, the actuating portion of Laugesen facilitates disengaging the projection from the receptacle. 
Regarding Claim 15, Laugesen discloses the receptacle defines a U-shape projection defining an open end, wherein the actuating portion is disposed at the open end. 
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Modified Butschat (US 6283345) in view of Laugesen (US 6098858) as applied to claim 1 above, and further in view of Panosian (US 7686196).
Regarding Claim 3, Modified Butschat discloses the limitations of Claim 1 as discussed above. Modified Butschat does not disclose the tool storage device comprises a handle, wherein the tool storage device couples to the attachment component via the handle. 
Panosian discloses a similar tool receptacle (30) configured to attach to a belt (12) with a carrying clip (32) including a finger-gripping handle (18) that is configured to disengage from a snap lock element (84) that includes a detent locking means (74). Modified Butschat and Panosian are analogous inventions in the art of belt-attached tool storage members including projecting attachment members. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the snap-lock attachment tool belt connection means of Modified Butschat with the handle actuation and connection means seen in Panosian in order to provide a lock release button that actuates upon the application of an upward force applied to a gripping portion (18). This allows a user to conveniently apply pressure to simultaneously unlock the pouch when lifting and separating the pouch from the belt (Col. 7 Lines 44-50).  
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
On page 7, Applicant argues that the proposed modification of Butschat is unnecessary and overly complicates Butschat to address an issue that Butschat already purports to solve. Applicant believes that there is no motivation for a person skilled in the art to modify Butschat and that any such modification is based on impermissible 
The Examiner respectfully disagrees.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the present case, the curved receiver aperture of Butschat is used to prevent accidental removal of the container (34). There is nothing in Butschat which addresses the use of a locking mechanism that provides an ergonomic release mechanism. 
It is only relevant in an obviousness analysis that a person having ordinary skill in the art would be motivated to modify an invention based on the explicit teachings of the references. In the present case, the release mechanism of Laugesen provides a retaining and release mechanism that actuates by a downward push with one’s thumb to depress a torsional spring mechanism. This has known benefits of providing an ergonomic, natural release movement and may be manufactured in one piece (Col. 2 
Therefore, the Examiner believes that the mechanism of Laugesen may be incorporated into the tool holder belt and container system of Butschat for the obvious and explicit rationale to improve the release mechanism by providing a low-cost, easily manufactured and ergonomically improved retainer. Whether Applicant believes that this modification would be unnecessary or overly complicated is irrelevant for obviousness determinations.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736